 1
                                                            THE HONORABLE MARY JO HESTON
 2

 3

 4

 5

 6
                              UNITED STATES BANKRUPTCY COURT
 7
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9   In re                                            Chapter 13

10   SARAH HOOVER,                                    Case No.: 19-42890-MJH

11                  Debtor.                           DECLARATION OF RYAN S. MOORE
                                                      IN SUPPORT OF MOTION TO ANNUL
12                                                    AUTOMATIC STAY

13

14
             I, Ryan S. Moore, hereby declare as follows:
15
             1.     I am over the age of eighteen (18), competent to testify, and make the following
16
     statements based on my personal knowledge.
17
             2.     I am an attorney of record for PHH Mortgage Corporation (“PHH”).
18
             3.     On or about July 25, 2006, Ali Suleiman, a single man, through his attorney-in-
19
     fact, executed a deed of trust for the amount of $330,000.00 plus interest, securing the property
20
     commonly known as 18205 106th Street East, Bonney Lake, WA 98391. On July 31, 2006, the
21
     deed of trust was recorded with the Pierce County Auditor’s Office under Recording No.
22
     200607310903. A true and correct copy of that deed of trust is attached hereto as Exhibit A.
23

     DECLARATION OF RYAN S. MOORE IN SUPPORT OF                                           HOUSER LLP
     MOTION TO ANNUL AUTOMATIC STAY                                       600 University St., Ste. 1708
     CASE NO. 19-42890-MJH                                                         Seattle, WA 98101
     Page 1                                                                       PH: (206) 596-7838
                                                                                FAX: (206) 596-7839
      Case 19-42890-MJH         Doc 41     Filed 02/20/20     Ent. 02/20/20 10:52:42       Pg. 1 of 3
 1          I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3
            DATED: February 20, 2020
 4
                                                  s/ Ryan S. Moore
 5                                               Ryan S. Moore, WSBA No. 50098

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     DECLARATION OF RYAN S. MOORE IN SUPPORT OF                                        HOUSER LLP
     MOTION TO ANNUL AUTOMATIC STAY                                    600 University St., Ste. 1708
     CASE NO. 19-42890-MJH                                                      Seattle, WA 98101
     Page 2                                                                    PH: (206) 596-7838
                                                                             FAX: (206) 596-7839
      Case 19-42890-MJH          Doc 41   Filed 02/20/20   Ent. 02/20/20 10:52:42       Pg. 2 of 3
 1                                CERTIFICATE OF SERVICE

 2          I the undersigned declare as follows: I am over the age of 18 years and am not a party

 3   to this action. On February 20, 2020, I served the foregoing document(s): DECLARATION OF

 4   RYAN S. MOORE IN SUPPORT OF MOTION TO ANNUL AUTOMATIC STAY in the

 5   manner described below:

 6
          Christina L. Henry                          U.S. Mail, Postage Prepaid
 7        Henry & Degraaff, P.S.                      UPS Overnight
          787 Maynard Ave S., Suite B                 UPS 2 Day Shipping
                                                      CM/ECF
 8        Seattle, WA 98104                           Courier
          chenry@hdm-legal.com
 9        Counsel for Debtor

10        John A. McIntosh                            U.S. Mail, Postage Prepaid
          Schweet Linde & Coulson, PLLC               UPS Overnight
          575 S. Michigan St.                         UPS 2 Day Shipping
11                                                    CM/ECF
          Seattle, WA 98108                           Courier
12        johnm@schweetlaw.com
          Counsel for IH6 Property Washington,
13        L.P.

14
            I declare under penalty of perjury under the laws of the United States of America that
15
     the foregoing is true and correct.
16
     Dated: February 20, 2020
17
                                                 s/ Shawn Williams
                                                  Shawn Williams
18

19

20

21

22

23

     DECLARATION OF RYAN S. MOORE IN SUPPORT OF                                         HOUSER LLP
     MOTION TO ANNUL AUTOMATIC STAY                                     600 University St., Ste. 1708
     CASE NO. 19-42890-MJH                                                       Seattle, WA 98101
     Page 3                                                                     PH: (206) 596-7838
                                                                              FAX: (206) 596-7839
      Case 19-42890-MJH          Doc 41   Filed 02/20/20    Ent. 02/20/20 10:52:42       Pg. 3 of 3
